      Case 2:21-cv-00399-JAD-NJK Document 16
                                          14 Filed 04/22/21
                                                   04/21/21 Page 1 of 4



1    Scott E. Gizer, Esq., Nevada Bar No. 12216
       sgizer@earlysullivan.com
2    Sophia S. Lau, Esq., Nevada Bar No. 13365
       slau@earlysullivan.com
3    EARLY SULLIVAN WRIGHT
       GIZER & McRAE LLP
4    8716 Spanish Ridge Avenue, Suite 105
     Las Vegas, Nevada 89148
5    Telephone: (702) 331-7593
     Facsimile: (702) 331-1652
6
     Kevin S. Sinclair, NV Bar No. 12277
7      ksinclair@sinclairbraun.com
     SINCLAIR BRAUN LLP
8    16501 Ventura Blvd, Suite 400
     Encino, California 91436
9    Telephone: (213) 429-6100
     Facsimile: (213) 429-6101
10
     Attorneys for Defendants
11   FIDELITY NATIONAL TITLE GROUP, INC.,
     COMMONWEALTH LAND TITLE INSURANCE
12   COMPANY, CHICAGO TITLE INSURANCE COMPANY,
     FIDELITY NATIONAL TITLE INSURANCE COMPANY,
13   FIDELITY NATIONAL TITLE AGENCY OF NEVADA, INC.,
     and CHICAGO TITLE OF NEVADA, INC.
14
     DESIGNATED LOCAL COUNSEL FOR SERVICE OF
15   PROCESS ON SINCLAIR BRAUN LLP PER L.R. IA 11-1(b)
16   Gary L. Compton, State Bar No. 1652
     2950 E. Flamingo Road, Suite L
17   Las Vegas, Nevada 89121
18                             UNITED STATES DISTRICT COURT
19                                       DISTRICT OF NEVADA
20     BANK OF AMERICA, N.A.,                        Case No.: 2:21-CV-00399-JAD-NJK
21                          Plaintiff,               STIPULATION TO STAY CASE
                                                     PENDING WELLS FARGO II APPEAL
22                   vs.                                   & ORDER
23     FIDELITY NATIONAL TITLE GROUP,
       INC., ET AL.,                                         ECF Nos. 9, 10, 14
24
                            Defendants.
25

26
            Plaintiff Bank of America, N.A. (“BANA”) and Defendants Fidelity National Title Group,
27
     Inc., Commonwealth Land Title Insurance Company, Chicago Title Insurance Company, Fidelity
28

                                               1
                    STIPULATION TO STAY CASE PENDING WELLS FARGO II APPEAL
      Case 2:21-cv-00399-JAD-NJK Document 16
                                          14 Filed 04/22/21
                                                   04/21/21 Page 2 of 4



1    National Title Insurance Company, Fidelity National Title Agency of Nevada, Inc., and Chicago
2    Title of Nevada, Inc. (collectively, “Defendants,” and with BANA, the “Parties”), by and through
3    their undersigned counsel, stipulate and agree as follows, subject to the approval of the District
4    Court:
5             WHEREAS, this is one of several title insurance coverage disputes pending in this district
6    following an HOA foreclosure sale. The majority of cases concern the ALTA 1992 loan policy of
7    title insurance with form 1 coverage, along with the CLTA 100/ALTA 9 Endorsement and either
8    the CLTA 115.1/ALTA 4 Endorsement or the CLTA 115.2/ALTA 5 Endorsement;
9             WHEREAS, one such matter is on appeal in Wells Fargo Bank, N.A. v. Fidelity National
10   Title Ins. Co., Ninth Cir. Case No. 19-17332 (District Court Case No. 3:19-cv-00241-MMD-
11   WGC) (the “Wells Fargo II Appeal”). The parties to that case—whose counsel are also counsel in
12   this action—have been advised that the Ninth Circuit is considering the Wells Fargo II Appeal for
13   oral argument sometime in the Summer of 2021;
14            WHEREAS, the Parties anticipate that the Ninth Circuit Court of Appeals’ decision in the
15   Wells Fargo II Appeal will likely touch upon issues regarding the interpretation of the title
16   insurance policy that could potentially affect the disposition of this action, particularly given some
17   of the similarities between the policy at issue in Wells Fargo II Appeal and the policy here;
18            WHEREAS, BANA has filed a motion to remand this action to the Eighth District Court
19   (ECF No. 9) and a motion for fees (ECF No. 10);
20            WHEREAS, Defendants’ time to oppose the motion to remand, to oppose the motion for
21   fees, and to file responsive pleadings has not yet expired;
22            WHEREAS, an amended removal petition was filed on April 8, 2021 (ECF No. 11);
23            WHEREAS, because the Wells Fargo II Appeal has the potential to resolve certain
24   matters at issue in this case, the Parties stipulate and agree that a stay in this particular case
25   pending the outcome Wells Fargo II Appeal is appropriate;
26            NOW THEREFORE, the Parties, by and through their undersigned counsel, hereby
27   stipulate and agree as follows:
28            1. The instant action shall be STAYED pending the issuance of the mandate pursuant to

                                                 2
                      STIPULATION TO STAY CASE PENDING WELLS FARGO II APPEAL
      Case 2:21-cv-00399-JAD-NJK Document 16
                                          14 Filed 04/22/21
                                                   04/21/21 Page 3 of 4



1             Fed. R. App. P. 41(a) in the Wells Fargo II Appeal.
2          2. Defendants’ deadline to oppose BANA’s motion to remand this action to the Eighth
3             District Court (ECF No. 9) and motion for fees (ECF No. 10) is hereby
4             CONTINUED, and will be reset by mutual agreement of the Parties once the stay is
5             lifted, without prejudice to any arguments that Defendants might assert in opposition
6             to those motions.
7          3. BANA reserves its right to move to strike the amended removal petition (ECF No. 11),
8             and without waiver of the Parties’ respective positions regarding the merits of such
9             motion, the Parties stipulate and agree that it, in the interests of judicial economy, the
10            briefing on such motion shall be deferred until after the stay is lifted.
11         4. To the extent that BANA has served the complaint and summons on any of
12            Defendants, their deadline to file a responsive pleading arising under Fed. R. Civ. P.
13            12 is hereby VACATED without prejudice to any defenses that such Defendants
14            might assert under Fed. R. Civ. P. 12. Defendants’ deadline to file responsive
15            pleadings will be reset when the stay of this action is lifted.
16         5. The Parties shall submit their proposed schedule to complete briefing on the motion to
17            remand, the motion for fees, and for the served Defendants to file their responsive
18            pleadings within 30 days of when the stay is lifted.
19         6. Each of the Parties may request a Fed. R. Civ. P. 26(f) conference at any time 180 days
20            after the order granting this stipulation.
21         7. By entering into this stipulation, none of the Parties is waiving its right to subsequently
22            move the Court for an order lifting the stay in this action.
23   //
24   //
25   //
26   //
27   //
28   //

                                              3
                   STIPULATION TO STAY CASE PENDING WELLS FARGO II APPEAL
      Case 2:21-cv-00399-JAD-NJK Document 16
                                          14 Filed 04/22/21
                                                   04/21/21 Page 4 of 4



1    //
2    //
3    //
4    //
5    //
6          8. Nothing contained in this stipulation will prevent the Parties from propounding and
7              enforcing subpoenas to third parties for the purposes of preserving evidence in the
8              possession of third parties.
9
     Dated: April 13, 2021                        WRIGHT, FINLAY & ZAK
10

11                                                By:    /s/-Darren T. Brenner
                                                        DARREN T. BRENNER
12                                                      Attorneys for Plaintiff
                                                        BANK OF AMERICA, N.A.
13
     Dated: April 13, 2021                        SINCLAIR BRAUN LLP
14

15                                                By:     /s/-Kevin S. Sinclair
                                                        KEVIN S. SINCLAIR
16
                                                        Attorneys for Defendants
                                                        FIDELITY NATIONAL TITLE GROUP,
17
                                                        INC., COMMONWEALTH LAND TITLE
                                                        INSURANCE COMPANY, CHICAGO
18
                                                        TITLE INSURANCE COMPANY,
                                                        FIDELITY NATIONAL TITLE INSURANCE
19
                                                        COMPANY, FIDELITY NATIONAL TITLE
                                                        AGENCY OF NEVADA, INC., and
20
                                                        CHICAGO TITLE OF NEVADA, INC.
21
                                         ORDER
22   IT IS SO ORDERED.
            Based on the parties' stipulation [ECF No. 14] and good cause appearing, IT IS
23   SO ORDERED.
          Dated this _____ day of _____________, 2021.

24                                                this case is STAYED FOR ALL PURPOSES
                IT IS FURTHER ORDERED that_______________________________________
     pending the issuance of the mandate in Wells  Fargo Bank,
                                                JENNIFER         N.A. v. Fidelity National Title
                                                           A. DORSEY
25
     Ins. Co., Ninth Cir. Case No. 19-17332 (“the Wells Fargo II DISTRICT
                                                UNITED   STATES               JUDGE
                                                                  appeal”). The    Clerk of Court
26   is directed to ADMINISTRATIVELY CLOSE this case and administratively terminate
     all active motions [ECF Nos. 9, 10]. The parties must move to lift the stay, reopen this
27
     case, and reactivate any previously filed motions within 30 days of the issuance of the
28   mandate in the Wells Fargo II appeal.                 _______________________________
                                                              U.S. District Judge Jennifer A. Dorsey
                                              4      Dated: April 22, 2021
                   STIPULATION TO STAY CASE PENDING WELLS FARGO II APPEAL
